Exhibit 10.35


EMPLOYMENT AGREEMENT
 
 
THIS AGREEMENT (“Agreement”) is made this April 17, 2008, between HARLEYSVILLE
MANAGEMENT SERVICES, LLC (“HMS”), a corporation having a place of business at
483 Main Street, Harleysville, Pennsylvania 19438; and Joseph D. Blair
(“Executive”), an individual residing at 201 Christina Landing Drive,
Wilmington, Delaware 19801.
 
WITNESSETH:
 
WHEREAS, HMS is a subsidiary of HARLEYSVILLE NATIONAL BANK AND TRUST COMPANY
(the "Bank"), a national bank having a place of business at 483 Main Street,
Harleysville, Pennsylvania 19438;
 
WHEREAS, Bank is a subsidiary of HARLEYSVILLE NATIONAL CORPORATION ("HNC"), a
Pennsylvania business corporation having a place of business at 483 Main Street,
Harleysville, Pennsylvania 19438;
 
WHEREAS, HMS desires to employ Executive as Executive Vice President of HNC and
the Bank, and President of Millennium Wealth Management (“Millennium”), a
division of the Bank, effective the date of this Agreement, under the terms and
conditions set forth herein;
 
WHEREAS, Executive desires to accept that assignment under the terms and
conditions set forth herein.
 
AGREEMENT:
 
NOW, THEREFORE, the parties hereto intending to be legally bound hereby agree as
follows:
 
1. Employment.
 
(a) HMS hereby employs Executive and Executive hereby accepts employment with
HMS on the terms and conditions set forth in this Agreement.
 
(b) Executive hereby represents to HMS and HNC that (i) the execution and
delivery of this Agreement by the Executive and the performance by the Executive
of the Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any other agreement or policy to which the
Executive is a party or by which he is otherwise bound; (ii) the agreements
disclosed on Schedule A to this Agreement are the only agreements to which
Executive is a party which contain non-solicitation or noncompetition
provisions; and (iii) Executive agrees to comply fully with the non-solicitation
and noncompetition provisions of the agreements disclosed on Schedule A.

 
-1-

--------------------------------------------------------------------------------

 

2. Duties and Positions of Employee.
 
(a) Executive shall perform and discharge well and faithfully such duties as
President of Millennium as may be assigned to Executive from time to time by the
Chief Executive Officer of HNC or the Boards of Directors of HNC or Bank.
Executive shall be President of Millennium and shall hold such other titles as
may be given to him from time to time by the Boards of Directors of HNC and
Bank. Executive shall devote his full time, attention and energies to the
business of Millennium during the Employment Period (as defined in Section 3 of
this Agreement);
 
(b) Provided however, that this Section 2 shall not be construed as preventing
Executive from (a) engaging in activities incident or necessary to personal
investments so long as such investment does not exceed 5% of the outstanding
shares of any publicly held company, (b) devoting a reasonable amount of time to
civic, charitable, trade association, political and similar activities with the
prior approval of the Board of Directors of HNC, which approval will not be
unreasonably withheld; or (c) acting as a member of the Board of Directors of
any other corporation or as a member of the Board of Trustees of any other
organization, with the prior approval of the Board of Directors of HNC, which
approval will not be unreasonably withheld. The Executive shall not engage in
any business or commercial activities, duties or pursuits that compete with the
business or commercial activities of HNC, or any of its subsidiaries or
affiliates, nor may the Executive serve as a director or officer or in any other
capacity in a company that competes with HNC or any of its subsidiaries or
affiliates.
 
3. Term of Agreement.
 
(a) This Agreement shall be for a two (2) year period (the “Term of Agreement”)
beginning on the date first mentioned above and ending two (2) years later. On
the second anniversary of the date of this Agreement, and on the same date of
each subsequent year (each, a “Renewal Date”) the Term of Agreement shall be
automatically extended for an additional year such that the Term of Agreement
shall end one (1) year from each Renewal Date, unless either party shall give
written notice of non-renewal to the other party at least one hundred and twenty
(120) days prior to that Renewal Date, in which event this Agreement shall
terminate at the end of the then existing Term of Agreement.
 
(b) Notwithstanding the provisions of Section 3(a) of this Agreement, this
Agreement shall terminate automatically for Cause (as defined herein) upon
written notice from the Chief Executive Officer of HNC to Executive. As used in
this Agreement, “Cause” shall mean any of the following:
 
(i) Executive’s conviction of or plea of guilty or nolo contendere to a felony,
a crime of falsehood or a crime involving moral turpitude, or the actual
incarceration of Executive;

 
-2-

--------------------------------------------------------------------------------

 

 
(ii) Executive’s willful failure to follow the good faith lawful instructions of
the Chief Executive Officer of HNC or the Boards of Directors of HNC or the Bank
with respect to the operations of HNC;
 
(iii) Executive’s willful failure to perform Executive’s duties to HNC, Bank or
Millennium (other than a failure resulting from Executive’s incapacity because
of physical or mental illness, as provided in subsection (d) of this Section 3),
which failure results in injury to HNC, the Bank or Millennium, monetarily or
otherwise;
 
(iv) Executive’s intentional violation of the provisions of this Agreement;
 
(v) dishonesty or gross negligence of the Executive in the performance of his
duties;
 
(vi) conduct on the part of the Executive that brings public discredit to HNC,
the Bank, or Millennium;
 
(vii) Executive’s breach of fiduciary duty involving personal gain;
 
(viii) Executive’s willful violation of any law, rule or regulation governing
banks or bank officers or any final cease and desist order issued by a bank
regulatory authority;
 
(ix) Executive’s unlawful discrimination, including harassment, against
employees, customers, business associates, contractors or visitors of HNC, the
Bank, or Millennium;
 
(x) Executive's theft or abuse of HNC's, the Bank’s, or Millennium’s property or
the property of customers, employees, contractors, vendors or business
associates of HNC, the Bank, or Millennium;
 
(xi) any final removal or prohibition order to which the Executive is subject,
by a federal banking agency pursuant to Section 8(e) of the Federal Deposit
Insurance Act;
 
(xii) any act of fraud or misappropriation by Executive;
 
(xiii) intentional misrepresentation of a material fact, or intentional omission
of information necessary to make the information supplied not materially
misleading, in any application or other information provided by the Executive to
HNC, the Bank, or Millennium or any representative of HNC, the Bank, or
Millennium in connection with the Executive's employment with HMS and
Millennium;

 
-3-

--------------------------------------------------------------------------------

 

 
(xiv) judgment of a court that he has violated any noncompetition or
non-solicitation agreement with any other entity, provided such violation shall
not be a result of the Board or Chief Executive Officer instructing him to do
so; or
 
(xv) failure of Executive to meet performance standards as defined by annual
goals established by the Chief Executive Officer of HNC or the Boards of
Directors of HNC or the Bank.  In the event a Change of Control as defined in
Section 5(b) occurs, this Section 3(b)(xv) shall cease to apply and shall be
considered null and void.
 
If this Agreement is terminated for Cause, Executive's rights under this
Agreement shall cease as of the effective date of such termination and HMS shall
have no further obligation under this Agreement.
 
(c) Notwithstanding the provisions of Section 3(a) of this Agreement and subject
to the provisions of Section 3(g) of this Agreement, this Agreement shall
terminate automatically upon Executive’s voluntary termination of employment
(other than in accordance with Section 5 of this Agreement) for Good
Reason.  The term “Good Reason” shall mean (i) the assignment of duties and
responsibilities inconsistent with Executive’s status as President of
Millennium, (ii) a reduction in salary or benefits, except such reductions that
are the result of a national financial depression or national or bank emergency
when such reduction has been implemented by the Board of Directors for HNC or
Bank’s senior management or Millennium, or (iii) a reassignment which requires
Executive to move his principal office more than seventy-five (75) miles from
Executive’s office on the date of this Agreement.
 
If such termination occurs for Good Reason and upon Executive’s execution of a
release of claims satisfactory to HMS, then HMS will provide Executive with the
following pay and benefits: (i) a payment in an amount equal to 1.0 times the
Executive’s then Annual Base Salary payable in twelve (12) equal monthly
installments; and (ii) HMS shall reimburse Executive in an amount equal to the
monthly premium paid by him to obtain substantially similar employee benefits
which he enjoyed prior to termination, which reimbursement shall continue until
the expiration of 12 months following the date of termination of employment or
until Executive secures substantially similar benefits through other employment,
whichever shall first occur, subject to Code Section 409A if applicable.
 
However, in the event the payments described herein, when added to all other
amounts or benefits provided to or on behalf of the Executive in connection with
his termination of employment, would result in the imposition of an excise tax
under Internal Revenue Code of 1986, as amended (“Code”) Section 4999, the
severance payments shall be retroactively (if necessary) reduced to the extent
necessary to avoid such excise tax imposition. Upon written notice to Executive,
together with calculations of HMS’s independent auditors, Executive shall remit
to HMS the amount of the reduction plus such interest as may be necessary to
avoid the imposition of such excise tax.  Notwithstanding the foregoing or any
other provision of this Agreement to the contrary,
 
-4-

--------------------------------------------------------------------------------


if any portion of the amount herein payable to the Executive is determined to be
non-deductible pursuant to the regulations promulgated under Code Section 280G,
then HMS shall be required only to pay to Executive the amount determined to be
deductible under Section 280G.
 
If when the Executive’s employment terminates, the Executive is a “specified
employee,” as defined in Code Section 409A(a)(2)(B)(i), then despite any
provision of this Employment Agreement or other plan or agreement to the
contrary, the Executive will not be entitled to the payments until the earliest
of: (a) the date that is at least six months after the Executive’s separation
from service (within the meaning of Code Section 409A) for reasons other than
the Executive’s death, (b) the date of the Executive’s death, or (c) any earlier
date that does not result in additional tax or interest to the Executive under
Code Section 409A.  As promptly as possible after the end of the period during
which payments are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a single lump sum with any
remaining payments to commence in accordance with the terms of this Agreement or
other applicable plan or agreement.
 
Executive acknowledges that the amounts payable pursuant to this Section 3(c)
shall constitute Executive's sole and exclusive remedy in the event Executive
terminates employment for Good Reason and shall represent the maximum extent of
liability that Executive can claim against HMS, HNC, or Millennium.
 
(d) Notwithstanding the provisions of Section 3(a) of this Agreement, this
Agreement shall terminate automatically upon Executive’s Disability and
Executive’s rights under this Agreement shall cease as of the date of such
termination; provided, however, that Executive shall nevertheless be entitled to
receive an amount equal to and no greater than seventy (70%) of the Executive’s
then Annual Base Salary as defined in subsection (a) of this Section 4, less
amounts payable under any disability plan of HMS, until the earliest of (i) his
return to employment, (ii) his attainment of age 65, (iii) his death, or (iv)
the date this Agreement would have expired.  In addition, Executive shall be
entitled to a continuation of HMS’s employee benefits for such period.  In the
event Executive is no longer eligible to participate in any employee benefit
plan because he is no longer an employee, HMS shall reimburse Executive in an
amount equal to the monthly premium paid by him to obtain substantially similar
employee benefits which he enjoyed prior to termination, which reimbursement
shall continue until the earliest of (i) his return to employment, (ii) his
attainment of age 65, (iii) his death, (iv) the date this Agreement would have
expired, or (v) until Executive secures substantially similar benefits through
other employment, whichever shall first occur.  For purposes of this Agreement,
Disability shall mean Executive’s incapacitation by accident, sickness or
otherwise which renders Executive mentally or physically incapable of performing
all of the essential functions of his job, taking into account any reasonable
accommodation required by law, without posing a direct threat to himself or
others, for a period of twelve  (12) months.

 
-5-

--------------------------------------------------------------------------------

 

(e) Notwithstanding the provisions of Section 3(a) of this Agreement, this
Agreement shall terminate automatically upon Executive’s death, and Executive’s
rights under this Agreement (other than vested plan benefits) shall cease as of
the date of such termination.
 
(f) Executive agrees that in the event his employment under this Agreement is
terminated, Executive shall resign, and upon such event does hereby resign, as a
director of HNC, the Bank and any affiliate or subsidiary thereof, if he is then
serving as a director of any such entities.
 
(g) Executive agrees that in the event of termination of this Agreement under
Section 3(a), HMS shall have no further obligation under this Agreement, other
than payment to Executive of the earned but unpaid portion of his Annual Base
Salary (defined in Section 4(a)) and employee benefits under Section 4(d), (e),
or (f),  as of the date of the termination of this Agreement or until
Executive’s resignation from his employment after the date on which HMS provides
him notice of non-renewal of this Agreement, whichever first occurs.
 
In the event of termination of this Agreement under Section 3(a), HMS may
terminate Executive’s employment and shall have no further obligation under this
Agreement, except that HMS will pay to Executive his Annual Base Salary for the
period from his employment termination date to the end of the then existing Term
of Agreement and employee benefits under Sections 4(d), (e) and (f) for the
remainder of the then existing Term of Agreement.
 
To the extent the Executive becomes entitled to the payments set forth in this
Section 3(g), such payments shall constitute Executive's sole and exclusive
remedy under this Agreement, shall further constitute liquidated damages for any
possible breach of this Agreement, and shall represent the maximum extent of
liability that Executive can claim against HMS, HNC, or Millennium.
 
4. Compensation During the Term of Agreement.
 
(a) Annual Base Salary. For services performed by Executive under this
Agreement, HMS shall pay Executive an Annual Base Salary in the aggregate during
the Employment Period at the rate of $275,000.00 per year, payable at the same
times as salaries are payable to other executives of the Bank and HNC. HMS shall
review Executive’s performance and salary at least on an annual basis.  HMS may,
from time to time, in its sole discretion, increase Executive’s Annual Base
Salary, and any and all such increases shall be deemed to constitute amendments
to this Section 4(a) to reflect the increased amounts, effective as of the date
established for such increases by the Board of Directors of HNC or any committee
of such Board or the Chief Executive Officer with the approval of the
Compensation Committee of the Board in the resolutions authorizing such
increases.

 
-6-

--------------------------------------------------------------------------------

 

 
(b) Incentive Plans. Executive shall be entitled to participate in HMS’ Annual
and Long Term Incentive Plans which provide incentives based on goals and
objectives as specified by the Chief Executive Officer with the concurrence of
the Compensation Committee of the Board of Directors of HNC.
 
(c) Vacations. During the term of this Agreement, Executive shall be entitled to
four (4) weeks paid annual vacation (pro-rated to 3 weeks for 2008) in
accordance with the policies as established from time to time by the Board of
Directors of HNC. However, Executive shall not be entitled to receive any
additional compensation from HMS for failure to take a vacation, nor shall
Executive be able to accumulate unused vacation time from one year to the next,
except to the extent authorized by the Chief Executive Officer.
 
(d) Employee Benefit Plans. During the term of this Agreement, Executive shall
be entitled to participate in and receive the benefits of any employee benefit
plan currently in effect at HMS, until such time that the Board of Directors of
the Bank and HNC authorizes a change in such benefits. Nothing paid to Executive
under any plan or arrangement presently in effect or made available in the
future shall be deemed to be in lieu of the salary payable to Executive pursuant
to Section 4(a) hereof.
 
(e) Automobile. During the term of this Agreement, HMS shall provide Executive
with an automobile allowance of six hundred dollars ($600) per month.
 
(f) Business Expenses. During the term of this Agreement, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
him, to the extent properly accounted for, in accordance with the policies and
procedures established by the Board of Directors of HMS for its executive
officers.
 
5. Termination of Employment Following Change in Control.
 
(a) If a Change in Control (as defined in Section 5(b) of this Agreement) shall
occur, and if thereafter at any time during the term of this Agreement there
shall be:
 
(i) any involuntary termination of Executive’s employment (other than for the
reasons set forth in Section 3(b) or 3(d) of this Agreement);
 
(ii) any reduction in Executive’s title, responsibilities, including reporting
responsibilities, or authority, including such title, responsibilities or
authority as such title, responsibilities or authority may be increased from
time to time during the term of this Agreement;
 
(iii) the assignment to Executive of duties inconsistent with Executive’s office
on the date of the Change in Control or as the same may be increased from time
to time after the Change in Control;

 
-7-

--------------------------------------------------------------------------------

 

 
(iv) any reassignment of Executive to a location greater than seventy-five (75)
miles from the location of Executive’s office on the date of the Change in
Control;
 
(v) any reduction in Executive’s Annual Base Salary in effect on the date of the
Change in Control or as the same may be increased from time to time after the
Change in Control; or
 
(vi) any failure to provide Executive with benefits at least as favorable as
those enjoyed by Executive under any of HMS’s retirement or pension, life
insurance, medical, health and accident, disability or other employee plans in
which Executive participated at the time of the Change in Control, or the taking
of any action that would materially reduce any of such benefits in effect at the
time of the Change in Control; or any requirement that Executive travel in
performance of his duties on behalf of the Bank or any of its subsidiaries or
affiliates for a significantly greater period of time during any year than was
required of Executive during the year preceding the year in which the Change in
Control occurred;
 
then, at the option of Executive, Executive shall within ninety (90) days of the
occurrence of any of the foregoing events, provide notice to HMS of the
existence of the condition and provide HMS thirty (30) days in which to cure
such condition.  In the event that HMS does not cure the condition within thirty
(30) days of such notice, Executive may resign from employment with HMS (or, if
involuntarily terminated, give notice of intention to collect benefits under
this Agreement) by delivering such notice in writing (the “Notice of
Termination”) to HMS and the provisions of Section 6 of this Agreement shall
apply.
 
(b) As used in this Agreement, “Change in Control” shall mean the occurrence of
any of the following, provided the event constitutes a change in control within
the meaning of Code Section 409A and the rules, regulations, and guidance
promulgated thereunder:
 
(i) (A) a merger, consolidation or division involving HNC only (not the Bank),
(B) a sale, exchange, transfer or other disposition of substantially all of the
assets of HNC only (not the Bank), (C) a purchase by HNC only (not the Bank) of
substantially all of the assets of another entity, or (D) an acquisition of
common stock of HNC by a third party not HNC or an affiliate of HNC of more than
thirty-five percent (35%) of the total voting power of HNC, unless (x) such
merger, consolidation, division, sale, exchange, transfer, purchase,
disposition, or acquisition of common stock, is approved in advance by seventy
percent (70%) or more of the members of the Board of Directors of HNC only (not
the Bank) who are not interested in the transaction and (y) a majority of the
members of the Board of Directors of the legal entity resulting from or existing
after any such transaction and of the Board of Directors of such entity’s parent
corporation, if any, are former members of the Board of Directors of HNC only
(not the Bank); or

 
-8-

--------------------------------------------------------------------------------

 

 
(ii) any other change in control of HNC only (not the Bank) similar in effect to
any of the foregoing.
 
(c) A consolidation of the Bank’s subsidiary charters shall not constitute a
Change in Control under this Agreement.
 
6. Rights in Event of Termination of Employment Following Change in Control.
 
(a) In the event that Executive delivers a Notice of Termination (as defined in
Section 5(a) of this Agreement) to HMS, Executive shall be absolutely entitled
to receive the compensation and benefits set forth below:
 
If, at the time of termination of Executive’s employment, a “Change in Control”
(as defined in Section 5(b) of this Agreement) has also occurred, upon
Executive’s execution of a release of claims satisfactory to HMS, HMS will
provide Executive with the following pay and benefits: (i) a payment in an
amount equal to and no greater than 1.0 times the Executive’s then Annual Base
Salary, which amount shall be payable in twelve (12) equal monthly installments
commencing within thirty (30) days of receiving an executed release subject to
the requirements of Code Section 409A; and (ii) HMS shall reimburse Executive in
an amount equal to the monthly premium paid by him to obtain substantially
similar employee benefits which he enjoyed prior to termination, which
reimbursement shall continue until the expiration of 12 months following the
date of termination of employment or until Executive secures substantially
similar benefits through other employment, whichever shall first occur, subject
to Code Section 409A if applicable.
 
However, in the event the payments described herein, when added to all other
amounts or benefits provided to or on behalf of the Executive in connection with
his termination of employment, would result in the imposition of an excise tax
under Code Section 4999, the severance payments shall be retroactively (if
necessary) reduced to the extent necessary to avoid such excise tax imposition.
Upon written notice to Executive, together with calculations of HMS's
independent auditors, Executive shall remit to HMS the amount of the reduction
plus such interest as maybe necessary to avoid the imposition of such excise
tax. Notwithstanding the foregoing or any other provision of this Agreement to
the contrary, if any portion of the amount herein payable to the Executive is
determined to be non-deductible pursuant to the regulations promulgated under
Section 280G of the Code, then HMS shall be required only to pay to Executive
the amount determined to be deductible under Section 280G.
 
If when the Executive’s employment terminates, the Executive is a “specified
employee,” as defined in Code Section 409A(a)(2)(B)(i), then despite any
provision of this Employment Agreement or other plan or agreement to the
contrary, the Executive will not be entitled to the payments until the earliest
of: (a) the date that is at least six months after the Executive’s separation
from service (within the meaning of

 
-9-

--------------------------------------------------------------------------------

 

Code Section 409A) for reasons other than the Executive’s death, (b) the date of
the Executive’s death, or (c) any earlier date that does not result in
additional tax or interest to the Executive under Code Section 409A.  As
promptly as possible after the end of the period during which payments are
delayed under this provision, the entire amount of the delayed payments shall be
paid to the Executive in a single lump sum with any remaining payments to
commence in accordance with the terms of this Agreement or other applicable plan
or agreement.
 
(b) Executive shall not be required to mitigate the amount of any payment
provided for in this Section 6 by seeking other employment or otherwise. Unless
otherwise agreed to in writing, the amount of payment or the benefit provided
for in this Section 6 shall not be reduced by any compensation earned by
Executive as the result of employment by another employer or by reason of
Executive’s receipt of or right to receive any retirement or other benefits
after the date of termination of employment or otherwise.
 
(c) The amounts payable pursuant to this Section 6 shall constitute Executive's
sole and exclusive remedy in the event Executive delivers a Notice of
Termination after a change in control and shall represent the maximum extent of
liability that Executive can claim against HMS, HNC, or Millennium.
 
7. Rights in Event of Termination of Employment Absent Change in Control.
 
(a) Notwithstanding the provisions of Section 3(a) of this Agreement, this
Agreement shall terminate automatically in the event that Executive’s employment
is involuntarily terminated by HMS without Cause and no Change in Control shall
have occurred as of the date of such termination, upon Executive’s execution of
a release of claims satisfactory to HMS, HMS will provide Executive with the
following pay and benefits: (i) a payment in an amount equal to 1.0 times the
Executive’s then Annual Base Salary payable in twelve (12) equal monthly
installments; and (ii) HMS shall reimburse Executive in an amount equal to the
monthly premium paid by him to obtain substantially similar employee benefits
which he enjoyed prior to termination, which reimbursement shall continue until
the expiration of 12 months following the date of termination of employment or
until Executive secures substantially similar benefits through other employment,
whichever shall first occur, subject to Code Section 409A if applicable.
 
However, in the event the payments described herein, when added to all other
amounts or benefits provided to or on behalf of the Executive in connection with
his termination of employment, would result in the imposition of an excise tax
under Code Section 4999, the severance payments shall be retroactively (if
necessary) reduced to the extent necessary to avoid such imposition. Upon
written notice to Executive, together with calculations of HMS’s independent
auditors, Executive shall remit to HMS the amount of the reduction plus such
interest as may be necessary to avoid the imposition of such excise tax.
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, if any portion of the amount herein payable to the Executive is
determined to be non-deductible pursuant to the regulations promulgated

 
-10-

--------------------------------------------------------------------------------

 

under Section 280G of the Code, then HMS shall be required only to pay to
Executive the amount determined to be deductible under Section 280G.
 
(b) Executive shall not be required to mitigate the amount of any payment
provided for in this Section 7 by seeking other employment or otherwise. The
amount of payment or the benefit provided for in this Section 7 shall not be
reduced by any compensation earned by Executive as the result of employment by
another employer or by reason of Executive’s receipt of or right to receive any
retirement or other benefits after the date of termination of employment or
otherwise.
 
(c) The amounts payable pursuant to this Section 7 shall constitute Executive's
sole and exclusive remedy in the event of involuntary termination of Executive's
employment by HMS without cause in the absence of a Change in Control and shall
represent the maximum extent of liability that Executive can claim against HMS,
HNC, or Millennium.
 
(d) The provisions of Section 7(a) of this Agreement shall not apply in the
event of a non-renewal of this Agreement pursuant to Section 3(a).  In that
event, Executive shall be limited to the pay and benefits described in Section
3(g) of this Agreement.
 
8. Covenant Not to Compete
 
(a)  Executive hereby acknowledges and recognizes the highly competitive nature
of the business of HNC and the Bank and accordingly agrees that, during his
employment and for one year following the date of termination of Executive’s
employment, regardless of the reason for termination, Executive shall not:
 
(i) in any county in which, at any time during the Employment Period or as of
the date of termination of the Executive's employment, a branch, office or other
facility of HNC or any of its subsidiaries is located, or in any county
contiguous to such a county, including contiguous counties located outside of
the Commonwealth of Pennsylvania (the "Non-Competition Area") be engaged,
directly or indirectly, either for his own account or as agent consultant,
employee, partner, officer, director, proprietor, investor (except as an
investor owning less than 5% of the stock of a publicly owned company and not
exercising management discretion) or otherwise of any person, firm, corporation
or enterprise engaged in the banking (including bank and financial holding
company) or financial services industry, or any other activity in which HNC or
any of its subsidiaries are engaged during the Employment Period; or
 
(ii) in the Non-Competition area provide financial or other assistance to any
person, firm, corporation, or enterprise engaged in the banking (including bank
and financial holding company) or financial services industry, or any other
activity in which HNC or any of its subsidiaries are engaged during the
Employment Period; or

 
-11-

--------------------------------------------------------------------------------

 

 
(iii) directly or indirectly contact, solicit or attempt to induce any person,
corporation or other entity who or which is a customer or referral source of
HNC, or any of its subsidiaries or affiliates, during the term of Executive's
employment or on the date of termination of Executive's employment, to become a
customer or referral source of any person or entity other than HNC or one of its
subsidiaries or affiliates; or
 
(iv) directly or indirectly solicit, induce or encourage any employee of HNC or
any of its subsidiaries or affiliates, who is employed during the term of
Executive's employment or on the date of termination of Executive’s employment,
to leave the employ of HNC or any of its subsidiaries or affiliates, or to seek,
obtain or accept employment with any person or entity other than HNC or any of
their subsidiaries or affiliates.
 
(b) It is expressly understood and agreed that, although Executive and HNC
consider the restrictions contained in Section 8(a) hereof reasonable for the
purpose of preserving for HNC and its subsidiaries their good will and other
proprietary rights, if a final judicial determination is made by a court having
jurisdiction that the time or territory or any other restriction contained in
Section 8(a) hereof is an unreasonable or otherwise unenforceable restriction
against Executive, the provisions of Section 8(a) hereof shall not be rendered
void but shall be deemed amended to apply as to such maximum time and territory
and to such other extent as such court may judicially determine or indicate to
be reasonable.
 
9. Unauthorized Disclosure. During the term of his employment hereunder, or at
any later time, the Executive shall not, without the written consent of the
Board of Directors of HNC or a person authorized thereby, knowingly disclose to
any person, other than an employee of the Bank, Millennium, HNC or a person to
whom disclosure is reasonably necessary or appropriate in connection with the
performance by the Executive of his duties as President of Millennium, any
material confidential information obtained by him while in the employ of HMS
with respect to any of HNC’s, the Bank’s, or Millennium’s services, products,
improvements, formulas, designs or styles, processes, customers, methods of
business or any business practices the disclosure of which could be or will be
damaging to HNC, the Bank, or Millennium; provided, however, that confidential
information shall not include any information known generally to the public
(other than as a result of unauthorized disclosure by the Executive or any
person with the assistance, consent or direction of the Executive) or any
information of a type not otherwise considered confidential by persons engaged
in the same business or a business similar to that conducted by HNC, the Bank,
or Millennium or any information that must be disclosed as required by law.
 
10. Work Made for Hire. Any work performed by the Executive under this Agreement
should be considered a “Work Made for Hire” as that phrase is defined by the
U.S. patent laws. In the event it should be established that such work does not
qualify as a Work Made for Hire, the Executive agrees to and does hereby assign
to HNC and its affiliates and subsidiaries, all of his rights, title, and/or
interest in such work product, including, but not limited to, all copyrights,
patents, trademarks, and property rights.

 
-12-

--------------------------------------------------------------------------------

 

 
11. Return of Company Property and Documents. The Executive agrees that, at the
time of termination of his employment, regardless of the reason for termination,
he will deliver to HNC, any and all Bank, HNC, Millennium, or HMS property,
including, but not limited to, automobiles, keys, security codes or passes,
mobile telephones, pagers, computers, devices, confidential information,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, software programs, equipment, other documents or
property, or reproductions of any of the aforementioned items developed or
obtained by the Executive during the course of his employment.
 
12. Liability Insurance. HNC shall use its best efforts to obtain insurance
coverage for the Executive under an insurance policy covering officers and
directors of HNC against lawsuits, arbitrations or other legal or regulatory
proceedings; however nothing herein shall be construed to require HNC to obtain
such insurance, if the Board of Directors of HNC determines that such coverage
cannot be obtained at a reasonable price.
 
13. Notices. Except as otherwise provided in this Agreement, any notice required
or permitted to be given under this Agreement shall be deemed properly given if
in writing and if mailed by registered or certified mail, postage prepaid with
return receipt requested, to Executive’s residence, in the case of notices to
Executive; to the principal executive offices of the Bank, in the case of
notices to the Bank or Millennium, and to the principal executive offices of
HNC, in the case of notices to HNC.
 
14. Waiver. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Executive and the Board of Directors’ designee. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
 
15. Assignment. This Agreement shall not be assignable by any party, except by
HNC, HMS, Bank, or Millennium to any successor in interest to its respective
businesses.
 
16. Entire Agreement. This Agreement contains the entire agreement of the
parties and supersedes all other agreements, written or oral, between the
parties relating to the subject matter of this Agreement.
 
17. Successors, Binding Agreement.
 
(a) HNC will require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the
businesses and/or assets of HNC to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that HNC would be required
to perform it if no such succession had taken place. Failure by HNC to obtain
such assumption and agreement prior to the effectiveness of any such succession
shall constitute a breach of this

 
-13-

--------------------------------------------------------------------------------

 

Agreement and the provisions of Section 3 of this Agreement shall apply. As used
in this Agreement “HNC” and “Bank” and “Millennium” shall mean HNC, Bank, and
Millennium, as defined previously and any successor to its respective businesses
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise.
 
(b) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees. If Executive should die after he has
delivered a Notice of Termination to HMS pursuant to Section 5 above, or
following HMS’s termination of Executive’s employment without Cause, such
amounts that would have been payable to Executive under this Agreement if
Executive had continued to live, shall be paid in accordance with the terms of
this Agreement to Executive’s devisee, legatee, or other designee, or, if there
is no such designee, to Executive’s estate.
 
18. Arbitration. HNC, HMS and Executive recognize that in the event a dispute
should arise between them concerning the interpretation or implementation of
this Agreement, lengthy and expensive litigation will not afford a practical
resolution of the issues within a reasonable period of time. Consequently, each
party agrees that all disputes, disagreements and questions of interpretation
concerning this Agreement (except for any enforcement sought with respect to
Sections 8, 9, 10 or 11, which maybe litigated in court through an action for an
injunction or other relief) are to be submitted for resolution, in Montgomery
County, Pennsylvania, to the American Arbitration Association (the
“Association”) in accordance with the Association’s National Rules for the
Resolution of Employment Disputes or other applicable rules then in effect
(“Rules”). HNC, HMS or Executive may initiate an arbitration proceeding at any
time by giving notice to the other in accordance with the Rules. HNC, HMS and
Executive may, as a matter or right, mutually agree on the appointment of a
particular arbitrator from the Association's pool. The arbitrator shall not be
bound by the rules of evidence and procedure of the courts of the Commonwealth
of Pennsylvania but shall be bound by the substantive law applicable to this
Agreement. The decision of the arbitrator, absent fraud, duress, incompetence or
gross and obvious error of fact, shall be final and binding upon the parties and
shall be enforceable in courts of proper jurisdiction. Following written notice
of a request for arbitration, HNC, HMS and Executive shall be entitled to an
injunction restraining all further proceedings in any pending or subsequently
filed litigation concerning this Agreement, except as otherwise provided herein
or any enforcement sought with respect to Sections 8, 9, 10 or 11, which may be
litigated through an action for injunction or other relief.
 
19. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
 
20. Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic, internal laws of the Commonwealth of Pennsylvania,
without regard to its conflicts of laws principles.

 
-14-

--------------------------------------------------------------------------------

 

 
21. Headings. The section headings of this Agreement are for convenience only
and shall not control or affect the meaning or construction or limit the scope
or intent of any of the provisions of this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
ATTEST:                                                                HARLEYSVILLE
MANAGEMENT
      SERVICES, LLC
 
 
By: __/s/ Amy Kuhn________________                   By:           /s/ Liz
Graham        
Liz Graham
 
WITNESS:                                                                           EXECUTIVE
 
 
         /s/Liz Graham                                 /s/ Joseph D.
Blair        
Joseph D. Blair

